Citation Nr: 0940906	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of an injury 
sustained in a fall, including a back disorder, bladder 
impairment, and abdominal pain.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2002 to 
January 2003.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania that 
denied service connection for a "bladder contusion."  In 
his notice of disagreement with the denial of service 
connection therefore, the Veteran alleged that he also 
sustained a back disability in his fall.  The RO separately 
denied service connection for the Veteran's back disorder and 
his claimed abdominal pain.  In its March 2007 remand, the 
Board determined that the Veteran's claims pertaining to all 
of the alleged residuals of his fall should be combined into 
a single issue.  

The Veteran's claims were remanded for additional evidentiary 
development, including the provision of appropriate VA 
examinations.  Such development having been completed, this 
matter was returned to the Board for appellate adjudication.  

The Board notes that the Veteran requested a video 
teleconference hearing before a member of the Board.  
However, the Veteran subsequently withdrew his request.  
Therefore, no hearing was held in this matter.  38 C.F.R. § 
20.702(e).


FINDINGS OF FACT

1.  The Veteran reportedly fell during basis training 
apparently landing on his buttocks.

2.  During service there was reported to be blood in his 
urine which subsequently largely resolved.

3.  Appellant apparently sustained cauda equina syndrome as a 
result of the fall which apparently manifested for a time 
with bladder impairment, abdominal pain and back pain.

4.  Evidence, including recent VA examinations, suggests that 
current back pain, attributed variously to disc pathology, 
arthritis, or lumbosacral strain, and suprapubic pain are 
more likely than not related to the in-service fall.  Bladder 
impairment related to the fall now appears to have largely 
resolved, but earlier was apparently attributed to the cauda 
equina syndrome.


CONCLUSION OF LAW

With resolution of reasonable doubt, a low back disorder, 
suprapubic abdominal pain, and residuals of a bladder 
impairment were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

In view of the grant of the issue on appeal, all pertinent 
development and information has been provided.

II.  Service connection

The Veteran alleges that he has a bladder disability, back 
disability, neurological problems, and abdominal pain all of 
which were caused by a fall from a climbing rope that 
occurred during basic training.  The Veteran is unsure of the 
height from which he fell, having given significantly 
different estimates at different times.  He alleges that 
while he did not believe that he was significantly injured at 
the time of the fall and did not require contemporaneous 
medical treatment, soon thereafter he developed urinary 
problems, abdominal pain, back pain, and neurological 
problems all of which were referable to this fall.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service, regardless of the length of 
the Veteran's service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000)

Service treatment records do not show any treatment for a 
fall during basic training, nor is this incident mentioned in 
the Veteran's personnel records.  However, the Board finds 
that other evidence, including the Veteran's reports 
concerning the incident and a letter that he sent to his 
parents soon after the alleged incident, indicate that it is 
more likely than not that the Veteran did experience some 
type of fall during his service.  The height from which the 
Veteran fell is unclear, insofar as the record indicates that 
the Veteran himself is unsure of this and has reported that 
he fell from significantly differing heights when describing 
this incident at different times.  

Service treatment records show that the Veteran was seen in 
December 2002 complaining for frequent urination for the past 
three weeks.  He reported increased urinary frequency, 
urgency, nocturia and abdominal pain with urination.  He also 
reported pubic pain. Although he reported a history of 
enuresis as a child at that time, he later submitted written 
statements from himself and his parents alleging that he was 
mistaken in this regard and never had bedwetting 
difficulties.  Laboratory testing revealed excessive blood 
cells in the Veteran's urine and tests were negative for 
sexually transmitted infections.  A urogram, ordered to rule 
out urolithiasis, was normal. In January 2003, an ultrasound 
revealed a small cyst in the Veteran's kidney.  He is 
separately service connected for this cyst.  Mental health 
records indicate that the Veteran reported enuresis and 
depression with suicidal thoughts.  In a written statement 
submitted in connection with this claim, the Veteran 
indicated that he falsely told military mental health 
providers that he was suicidal so that he would be discharged 
from the service so that he could obtain better medical 
treatment at home.  The Veteran received an uncharacterized 
entry level separation soon thereafter.

The Veteran sought private treatment for hematuria beginning 
in late January 2003.  He then denied dysuria, frequency, 
incontinence, urgency, or gastrointestinal symptoms.  His 
prostate was tender and the impression was acute prostatitis.  
A March 2003 cytoscopy showed a normal bladder.  In June 2003 
the Veteran complained of recurrent subrapubic and perineal 
pain for 6 months.  The Veteran was instructed to avoid 
certain foods and to take ibuprofen.  This did not help.  A 
private urologist determined the Veteran's pain was most 
consistent with "chronic pelvic pain syndrome."

A July 2003 treatment note indicated that the Veteran told 
his physician that he developed polyuria, urgency, episodes 
of incontinence, microscopic hematuria, and pelvic and low 
abdominal pain after a fall in basic training.  He reported 
continued abdominal pain which worsened with activity.  His 
pain was assessed as being consistent with a peritoneal 
source.  A urological workup with an intravenous pyelogram 
(IVP), kidney ultrasound, and cystocopy was performed.  The 
private physician ruled out primary renal disease, multiple 
myeloma, myositis, lupus, wegeners granulmatosis, hepatits C, 
immune deposition disease, rheumatoid arthritis, and 
inflammatory nephropathy.  The physician did not provide any 
diagnosis for the Veteran's abdominal pain at that time.  

In July 2003, the Veteran also sought private treatment for 
what was described as a backache.  However, the physician's 
notes indicate that the Veteran actually complained of 
suprapubic area discomfort that was made worse with strenuous 
activity or prolonged sitting.  He did not have any apparent 
neurological deficits.  The physician noted that the 
Veteran's symptoms were atypical for a prostate problem and 
opined that he suspected the Veteran's symptoms were related 
to a back problem.  

In August 2003, the Veteran was afforded VA general medical, 
urological, and gastroenterological examinations to evaluate 
his claimed chronic pelvic pain.  The examiner who performed 
the general medical examination diagnosed chronic 
abdominal/pelvic pain but did not explain the etiology or the 
cause of the Veteran's reported pain.  At the urological 
examination, the Veteran reported that after a fall from a 
rope he developed difficulties with urinary frequency and 
microhematuria but no gross hematuria.  However, the loss of 
bladder control resolved and the Veteran no longer had any 
incontinence or microhematuria.  An IVP, CAT scan, and 
cystocopy were all normal with the exception of a small cyst 
in the kidney.  The Veteran reported lower abdominal pain 
that was unrelated to urination, and which was worse after 
prolonged sitting or standing.  There was some discomfort on 
deep palpation of the abdomen.  The urologist opined that the 
Veteran's abdominal pain was unrelated to his genitourinary 
tract, and opined that the Veteran sustained a contusion of 
the bladder when he fell which was "now totally resolved."  
The gastroenterologist who examined the Veteran opined that 
the Veteran's abdominal pain onset after his fall but was 
unrelated to his gastrointestinal system.  An x-ray of the 
spine performed in August 2003 showed a "suspicion of right 
L-5 spondylysis" without any discrete spondylysis.  

In September 2003 the Veteran reported that he no longer had 
hematuria and that his main complaint was pain the front of 
his lower abdomen just above the symphysis pubis.  At that 
time, the Veteran had normal range of motion of his back.  He 
had no pain to thumping of his lumbosacral spine.  He had no 
tenderness over the symphysis pubis.  He had normal strength 
and reflexes in the lower extremities.  The examining 
orthopedic physician indicated that he reviewed recent x-rays 
of the lumbar spine and there was no evidence of any 
compression fractures.  Pelvic films did not show any 
fractures, suspected fractures, or disruption of the 
symphysis pubis.  The orthopedic physician was unable to 
explain the Veteran's past urinary problems other than "just 
the trauma of landing on his buttocks from a height."  

In 2004, the Veteran sought private treatment from a 
neurologist for evaluation of back pain without radicular 
symptoms.  The examining physician did not find any focal 
deficits and observed that the Veteran's pain seemed to 
mostly be in the front of his abdomen rather than his back.  
An MRI of the Veteran's lumbar spine was "unremarkable" 
with no evidence of any gross pathology.  The physician noted 
that it was "conceivable" that the Veteran's back pain 
could be "referred pain from the anterior abdominal area."

The Veteran also sought chiropractic treatment for 
abdominal/pelvic pain and "minor" low back pain in 2004.  
According to his chiropractor, x-rays showed "pelvic 
unlevelling", decreased lumbar lordosis, non-union of S-1, 
right convexity with spinous process rotation at T12-L4, and 
minimal posterior disk space narrowing at T12-L1 and L1-2.  
The chiropractor diagnosed chiropractic pelvic and lumbar 
subluxations.  He opined that the Veteran's disorders were 
caused by his fall during service, noting the history 
reported by the Veteran and that the biomechanical 
alterations of his pelvis and spine were consistent with 
trauma such as a fall.  The chiropractor opined that the 
prior negative studies were insufficient to diagnose the 
Veteran's disorders.   

The Veteran had a spinal MRI in May 2006.  At that time, no 
vertebral fractures or subluxations were identified.  There 
was a tiny posterior disc protrusion at T7-T8 with mild 
indentation of the cord surface, no significant narrowing or 
the spinal canal, and no cord lesions.  There were small 
posterior disc protrusions at L4-L5 and L5-S1 without 
significant spinal canal narrowing.  

A private neurological consultation was also performed in May 
2006.  At that time, the Veteran denied current urinary 
symptoms but reported intermittent suprapubic and hypogastric 
pain.  Upon examination of the abdomen, there was deep 
tenderness in the suprapubic area and hypoactive abdominal 
reflexes on the right.  There was decreased perception of 
light touch, pinprick, and temperature sensation from T12 
through S2 bilaterally but this was more severe on the left.  
There was decreased sensation to touch in the extremities.  
The neurologist noted that the Veteran lost his normal lumbar 
lordosis and that there was restriction in lateral and AP 
flexion of the lower thoracic and lumbosacral spine.  The 
neurologist noted that the Veteran was previously diagnosed 
with cauda equina syndrome.  Currently he had myelopathy, a 
sensory level at T12, hyperreflexia from at least the level 
of C7 down, asymmetrical abdominal reflexes, and lateral 
column sensory deficits with sparring in the posterior 
columns.  The neurologist opined that the Veteran fell a 
"significant distance" which caused a contusion of his 
bladder and damage to his neuraxis.  

A June 2006 follow up note indicated the Veteran had a normal 
urinalysis, normal somatosensory testing of his arms and 
legs, and a normal electromyography (EMG) of the only 
extremity tested.  Imaging of the Veteran's spine showed 
degenerative disk disease (DDD).  The Veteran reported pain 
and numbness in his low back.  A September 2006 letter from 
his neurologist opined that the Veteran sustained a 
neurological injury in his fall.  A July 2007 note from his 
neurologist opined that the Veteran continued to have ankle 
clonus and a tingling left sided dysthesia.  The neurologist 
diagnosed myelopathy with cauda equine syndrome that was 
improved by not cleared.

The Veteran was reexamined by VA in April 2007.  At the 
orthopedic examination, the Veteran reported that he fell 
during basic training and thereafter had pain in his abdomen 
and buttocks and hematuria.  The examiner noted that there 
was no service treatment record documenting this fall or 
indicating that the Veteran had back pain thereafter.  The 
Veteran reported mild to severe, but mostly moderate, back 
pain in the lower back and buttocks as well as some pain in 
the region of the symphysis pubis.  It did not radiate, 
although the Veteran complained of radiating tingling and 
numbness in his legs and unspecified bladder problems.  

Upon examination, the Veteran had normal lumbar lordosis and 
kyphosis.  There were no spasms noted.  There was decreased 
sensation to sharp in the lateral aspect of the thigh and leg 
of the left and right lower extremities, according to the 
patient's report.  The examiner reviewed the Veteran's x-rays 
from 2002 which showed possible spinal bifida and a possible 
other congenital defect.  He opined that neither of these 
conditions were caused by any activity or fall.  The x-rays 
did not show DDD.  Repeat films were also negative for DDD or 
any abnormalities related to traumatic injury to the spine.

The examiner diagnosed lumbosacral strain.  He opined that if 
the Veteran did in fact fall from a rope and if he did in 
fact develop back pain at that time, then it was at least as 
likely as not that his lumbosacral strain was related to his 
service.  

A urological examination was also performed.  At the 
examination, the Veteran denied any problems with dysuria or 
frequency, although he reported that he had some urgency at 
times.  He denied nocturia or incontinence.  He denied 
hesitancy and felt that he emptied his bladder entirely.  He 
denied frequent urinary tract infections or erectile 
dysfunction.  The genitourinary examination was normal.  

The examiner indicated that after examining the Veteran and 
reviewing the claims file, the Veteran's symptoms suggested 
that he previously had cauda equina syndrome that was due to 
his fall but that had now resolved.  He opined that the 
Veteran did not have any continued sequelae of this disorder, 
such as hematuria, urinary incontinence, or erectile 
dysfunction.  However, the examiner opined that his past 
symptoms were most likely related to his fall.  

A VA neurological examination was also conducted.  At that 
time, the Veteran gave a similar history of his injury as was 
previously reported (with the exception of the distance of 
his fall).  He reported that he no longer had incontinence 
and currently had normal urinary control, bowel control, and 
erectile function.  He reported pubic pain and low back pain 
that radiated to the left buttock and lower extremity.  His 
pain was increased by lifting and exertion.  The parapubic 
pain was partially relieved by a heating pad.  The examiner 
noted that the Veteran's private treatment records indicated 
that he had mild lumbosacral degenerative joint disease (DJD) 
with some disk protrusions which were documented by an MRI.  

Upon examination of the spine, there was no scoliosis, 
kyphosis, or other abnormal curvature.  There was mild 
paralumbar spinal tenderness on palpation of the pubic area.  
Sensation in the genital and inner thigh areas was normal.  
Deep tendon reflexes were brisk and active on knee jerk and 
ankle jerk tests.  There was no Babinski sign or active 
clonus.  Motor strength in the lower extremities was full.  
The Veteran's gait was normal.

The neurologist opined that the Veteran developed transient 
cauda equine syndrome after his fall but that it had now 
resolved.  The examiner noted that a fall on the buttocks 
could cause transient injury to the spinal nerves and the 
cauda equina, which, in turn, could have resulted in 
transient incontinence.  The Veteran's incontinence and 
enuresis had resolved.  The neurologist opined that the 
Veteran still had mild chronic low back pain and suprapubic 
pain which were the result of his fall.  However, he did not 
identify any diagnosis to which he attributed the Veteran's 
pain.  

In his written statements, the Veteran alleges that he 
continues to experience abdominal pain that varies in 
intensity.  

The Veteran submitted a lay statement from a former teacher 
who indicated that the Veteran did not have any physical or 
emotional problems other than dyslexia when he was her 
student.  He submitted 2 lay statements from employers who 
indicated that the Veteran was able to perform physical labor 
prior to joining the Marine Corps but was limited in his 
ability to perform physical labor thereafter.  He submitted a 
written statement from his parents that discussed the 
Veteran's symptoms and treatment.  He also submitted a 
statement from a physician who reviewed his pediatric records 
and indicated that there was no record of urological problems 
therein.  

When evaluating the weight of medical evidence, the Board is 
guided by the principle that the probative value of a medical 
opinion largely rests upon the extent to which such opinion 
is based upon a thorough evaluation of the Veteran's medical 
history, including but not limited to the medical evidence 
contained in the claims file.  See, e.g. Miller v. West, 11 
Vet. App. 345, 348.  Although VA may not discount a private 
medical opinion merely because the private physician did not 
review the claims file, the Board may examine the factual 
foundation of a medical opinion, including whether the 
physician had access to relevant information of record.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
Further, an opinion that is speculative has limited probative 
value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion that a particular event "may" have led to the 
Veteran's disability is too speculative to establish a causal 
relationship)).  

Review of the record reveals this to be a complicated case.  
Diagnoses come and go and there is a difference in the 
clinical findings reported.  Viewing the findings most 
favorably to the Veteran leads the undersigned to conclude 
there is a basis to allow this claim.

The disability picture has changed over the course of this 
appeal.  Service treatment records reveal that after several 
weeks of basic training the appellant began having urinary 
problems.  There was an apparent episode of blood in the 
urine.  There was a later discounted history of bed wetting.  
Studies at this time failed to reveal any pertinent 
diagnosis.  While there is no history of back pathology 
reported at this time, the later found impairment has been 
associated with the reported fall in service.

As noted above, there is sufficient evidence on file to lead 
to the conclusion that the appellant did fall from some 
height during basic training, and the reported timing is 
consistent with the subsequent onset of bladder pathology.  
Subsequent examinations, both privately and the VA, have 
indicated that the symptoms noted are consistent with cauda 
equina syndrome which was subsequently noted.  While this has 
resolved to a large extent, there remains back pain and 
suprapubic pain which examiners have attributed to the fall.  
The apparent lack of immediate symptoms in service is not 
fatal to the claim given the findings subsequent to service.  
There are several opinions that the back pain, variously 
attributed to disc pathology, arthritis, or a lumbar strain, 
is due to the in-service fall.  There is no showing otherwise 
that there was intercurrent post-service injury.

The fact that the cauda equina syndrome and the bladder 
impairment has largely resolved is not a basis to deny this 
case where there remain objective complaints and findings.  
This rather would go to the rating to be assigned.  See 
McClain, supra; see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, there remain objective residuals of pain with 
at least a back diagnosis and pubic pain that has been 
present since the fall.  The back and the abdominal pain have 
been joined in findings through out the appeal.  

As noted the findings in this case have come and gone and 
diagnoses have been varied.  Nevertheless, there is evidence 
of current pathology with diagnosis of a low back disorder 
that can reasonably be related to service.  The nature of 
which and the symptoms of which since service are a matter 
for ratings to be assigned as this decision is promulgated.


ORDER

Service connection for residuals of an injury sustained in a 
fall, including a back disorder, bladder impairment, and 
suprapubic pain is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


